Citation Nr: 1141767	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his mother.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from an August 2004 rating.  The Veteran presented testimony at a Board hearing in July 2008.  A transcript of the hearing is associated with the Veteran's claims file. 

This matter was remanded in November 2008 for further development.  In June 2010, the Board determined that new and material evidence had been received and reopened the Veteran's claim and remanded it for further development.  The case now is before the Board for further appellate consideration.

Even though the Veteran's claim to reopen initially was for service connection for major depressive disorder with psychotic features and later for PTSD, the issue on appeal has been recharacterized as described on the title page as a claim for entitlement to service connection for an acquired psychiatric disorder, including depression and PTSD, since he has been assessed with various psychiatric disorders, such as, PTSD, major depression, anxiety, and alcohol abuse.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 


FINDINGS OF FACT

1.  The Veteran's PTSD diagnosis is not based on a corroborated stressor. 

2.  Schizoaffective disorder had its onset during active duty service. 





CONCLUSION OF LAW

An acquired psychiatric disorder, specifically schizoaffective disorder, was incurred in active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a), 3.384, 4.9 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board involves a claim of entitlement to service connection for a psychiatric disorder, to include depression and PTSD.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1132; 38 C.F.R. §§ 3.307, 3.309.  Pursuant to 38 C.F.R. § 3.384, schizoaffective disorder constitutes a psychosis for presumptive purposes.  See 71 Fed. Reg. 42,760 (July 28, 2006).

Congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is consistent with the circumstances, conditions, and hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999). 

Initially, the Board notes that there is no evidence in the record that the Veteran served in combat nor is the Veteran claiming that he served in combat or that his PTSD is related to combat.  Rather the Veteran's principal claimed stressor is that he was sexually assaulted during his period of active duty.  Specifically, the Veteran is claiming that he was sexually assaulted by two soldiers while intoxicated one night in August 1981.  The Board acknowledges the Veteran's statements and testimony in this regard, but it is stressed to the Veteran that by regulation his unsupported assertions of an in-service stressor is not sufficient to establish the occurrence of such event.  In other words, by law the Board may not accept the Veteran's account of the claimed stressor without corroboration.  His alleged in-service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996). 

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1132.

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3).  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  However, this amendment is not applicable in this case as the Veteran is claiming that he has PTSD due to in-service sexual trauma and he does not allege that it is related to the "fear of hostile military or terrorist activity" as he only served on active duty during peacetime.

In various statements and during the July 2008 Board hearing, the Veteran contends that the first time he went AWOL was because of in-service sexual trauma and he admitted that he never told the doctor or the Navy about it.  His mother testified that the first time he came home after that incident, the Veteran was just all over the place; that he was emotionally upset and traumatized; and that he told her that they were threatening to throw him off the ship and he was scared to go back.  She maintained that before the Veteran went into the service, he was just a normal teenager, did not know what marijuana was and did not do drugs, but when he came home from service he was not the same.  The Veteran testified that, after he was confined to the brig for 30 days, the Navy transferred him from the West Coast to the East Coast, but he was still using drugs; that he thought that once he got back home, everything would be perfect; but that, when he got home, the paranoia started getting worse and worse and his alcohol and drug use got worse and worse.  

Various lay statements submitted in support of his claim and his mother's testimony focus for the most part the Veteran's good character prior to military service and the absence of bad habits or substance abuse and his change in behavior after enlisting and serving in the Navy.  

The Board has reviewed all of the evidence of record.  An examination performed for enlistment purposes in July 1979 reflects that the Veteran's psychiatric status was clinically evaluated as normal and that he denied "nervous trouble of any sort" and any "depression or excessive worry."  On November 25, 1981, after returning from being AWOL, the Veteran complained of having difficulties adjusting to "Navy life."  According to the treatment note, he indicated that he went AWOL due to "pressure" in the squadron, having "girl problems" back home, and constantly being "teased" by his peers about his "slowness" in understanding things.  He was found to be experiencing a "situational adjustment problem" and encouraged to confide his problems with his "good friends" in the Navy.  An examination performed for separation purposes in July 1983 reflects that the Veteran's psychiatric status was clinically evaluated as normal, even though he responded "yes" to nervous trouble" but "no" to "depression or excessive worry."  In the comment section of the report of medical history, the examiner annotated "anxious type personality."  Further, the Veteran's service and personnel records are silent with respect to the claimed sexual assault incident described by the Veteran. 

Beginning in November 1991, VA medical records show repeated outpatient treatment and hospitalizations initially for adjustment disorder and alcohol and substance abuse and more recently for paranoid disorder, dysthymic disorder, schizoaffective disorder, and PTSD.  

During a June 2004 VA mental disorders examination, the Veteran reported receiving two Captain's Masts for going AWOL, noting that he "got busted" with marijuana and explained that he received the marijuana from a shipmate and that he allegedly began receiving death threats from other shipmates after this incident.  He claimed that this incident led to him going AWOL and also caused him to experience chronic paranoia.  After a review of the claims file, psychometric testing felt to be an inaccurate reflection of his objective clinical status, and a mental status examination, the Veteran was diagnosed with polysubstance dependence, a major depressive disorder without psychotic features, dysthymic disorder, and a personality disorder with paranoid and self-defeating features.  The examiner, a VA psychologist, noted that the Veteran had admitted to problems with anxiety and depression during childhood and that his underlying dysthymic disorder was likely related to physical and sexual trauma during childhood and characterological issues.  His periodic exacerbations of depression in the form of major depressive disorder came too close in proximity with paranoia and substance abuse to determine the order of onset.  While in the military, the Veteran's most significant problem was substance abuse, which tends to be progressive in nature, so it is not surprising that his drug use worsened over the years.  However, there was no credible evidence that the Veteran's depression and associated anxiety, as well as paranoia, were related to his military service.

Although an October 2005 VA PTSD examination was conducted, in part, for the purpose of ascertaining whether it was likely that the claimed assault took place during service, the resulting opinion simply refers to inconsistencies in the Veteran's reporting.  The Board observes that the Veteran has testified as to medical testing for sexually transmitted diseases (STDs) during service as related to the assault.  Service treatment records do show treatment for various problems, including urethral discharges, pubic lice, and bloody stools.  Other service treatment records reflect that the Veteran was "nervous" in connection with treatment for gastrointestinal complaints.  The October 2005 VA PTSD examiner noted that, as recently as February 2002, the Veteran denied military sexual trauma.  His first report of military sexual trauma was on October [redacted], 2004.  He complained that he could not get rid of daily thoughts of being raped.  The VA examiner described the Veteran's developmental years as impacted by domestic violence and sexual abuse.  The Veteran reported that, on August 26, 1981, he and two buddies went out in a car, that he was very drunk and they may have smoked pot, that he remembers having a rag over his face, and that he went to the doctor the next day because fluid was pouring out of his hind end and he was throwing up.  Records reflect that he had nausea, vomiting and diarrhea.  He did not remember where he woke up.  The last thing he remembers was the doctor asking him if he was inserting objects in his hind end.  The Veteran went AWOL four days later, had a Captain's Mast and was 30 days in the correctional custody unit (CCU), after which he started using drugs more heavily and got busted for that.  He told on the guys, there were rumors, and he went AWOL again because of threats on his life.  After a review of the claims file and interview and examination of the Veteran, the VA examiner concluded that the Veteran did not meet the DSM-IV criteria for PTSD, noting that the Veteran was a very poor and unreliable historian and it was not possible to find adequate evidence from his reporting or the records that the alleged rape actually occurred due to the inconsistency of the reports.  The Veteran did not have significant symptoms of persistent avoidance of stimuli and numbing of general responsiveness to meet the criteria for PTSD.  The Veteran was diagnosed with depression, NOS (Not Otherwise Specified); polysubstance dependence, in early remission; and personality disorder, cluster B traits prominent, borderline; and a history of traumatic childhood and sexual abuse in childhood.  The VA examiner added that the diagnoses of depression, NOS, and of polysubstance dependence were both evident prior to enlistment and active duty service did not aggravate either condition.  

As no rationale was given to support either the June 2004 or the October 2005 VA examiners' opinions, the Board remanded the case in June 2010 to schedule a VA examination for another etiological opinion.

The Veteran underwent a VA mental disorders/PTSD examination in July 2010.  The examiner reviewed the Veteran's claims file and available medical records.  After examination and evaluation, the examiner diagnosed the Veteran with schizoaffective disorder with no secondary diagnosis.  The Veteran did not meet the criteria for a diagnosis of PTSD, although he endorsed all the symptoms of PTSD, "EXCEPT that he can not confirm that he responded to the alleged assault with intense fear, helplessness or horror, as he has no actual recollection of the alleged event."  The VA examiner added that the Veteran also displays some traits or characteristics consistent with a personality disorder, but does not display enough symptoms of any particular disorder to meet diagnostic criteria for a disorder.  Many of these traits can also be accounted for by schizoaffective disorder, which is itself quite pervasive and encompasses both affective and psychotic realms.  Thus, the VA examiner stated the he could not resolve the issue of alleged sexual assault occurring on August 26, 1981 without resort to mere speculation.  In support of this conclusion, the VA examiner noted that the Veteran has no recollection of the incident.  He did go to sick call the next day, and this visit and subsequent visits are documented in the service medical record; however, the Veteran had had prior complaints of "dark red blood in his stool for two years" (note of March 7, 1980), and "dark red stool associated with midepigastric pain x 4 months" (note of August 18, 1980) associated with being "nervous" and with "many foods (especially [alcohol])" and he was diagnosed with peptic ulcer disease.  On May 14, 1981, the Veteran was treated for urethral discharge, which also was noted as a complaint on August 27, 1981 and phthirus pubis (lice) that also was diagnosed and treated at the same time.  The Veteran was given a rectal examination at the August 1981 visit and diagnosed with proctatitis with a boggy and tender prostate.  In sum, there is documentation of treatment for genitourinary symptoms, testing for STDs, before, at the time of, and following the alleged assault.  Additional follow-up done in November 1981 for pruritic lesions in pubic triangle and problems adapting to Navy life resulted in a diagnosis of situational adjustment problem, but he was not noted to have significant psychiatric symptoms and "to have previously done well within the Navy system."  Thus, the likelihood that the Veteran's service records support the contention that a sexual assault did or did not occur, would be entirely conjecture as the Veteran reported bloody stools and urethral discharge prior to, as well as following, the alleged assault.  Similarly, STD testing was completed prior to, as well as following, the alleged assault.  Thus, there does not appear to be any medical evidence documented in the record that would confirm that an assault took place (for example, report of the assault by the Veteran, documentation that the doctor asked him if he had been putting things up his "hind end," rectal or anal damage, bruising, etc.).  However, this certainly does not rule out the possibility that an assault did occur, and given that he has no recollection of the assault, the Veteran obviously could not have reported it at the time.  Thus, there is not enough sufficient evidence in the military medical record, including evidence of behavioral changes that can lead to the conclusion that the claimed sexual assault was at least as likely as not to have occurred.  While significant behavioral changes are evident, it would be mere conjecture to attribute these to any specific triggering event as they may just as likely be secondary to the onset of psychosis, which may have been triggered by the alleged assault as well, but this is also conjecture.

Even so, the July 2010 VA examiner added that the Veteran's behavior changed significantly around the time of the alleged assault.  Specifically, he went from being a well-adjusted soldier to one who went AWOL on three occasions, was reduced in rank, began daily abuse of alcohol and marijuana, became highly paranoid, and was transferred secondary to his paranoia about his fellow soldiers.  The VA examiner concluded that it seems most likely that these behavior changes in the Veteran indicate the onset of psychosis around this time, either triggered by trauma experienced in service or simply due to genetic predisposition to psychosis and typical onset based on his developmental age.  It would be conjecture to guess which.  Although any statement regarding a causal relationship between the alleged assault and the onset of psychosis cannot be made according to the VA examiner, there appears to be reasonably clear evidence based on the record and the Veteran's reporting of symptoms, that the onset of the currently diagnosed psychotic disorder was during his active military service.  The VA examiner added that it is just as likely (but also conjecture) that the alleged assault is part of a delusional system associated with the Veteran's psychotic disorder (which may have been triggered by the alleged assault as well, but this is also conjecture).  The examiner opined that there "is no conclusive evidence that the current disorder (schizoaffective disorder) was CAUSED by any incident or trigger that occurred during the service."  But the VA examiner opined that it does appear likely (a 50 percent or higher degree of probability) that "the current disorder is TEMPORALLY-RELATED to military service."  That is, reported and documented behavioral changes support the contention that the onset of the psychotic disorder was around the time of the alleged assault, August 26, 1981; however, while some psychotic breaks are in response to triggering events or stressors, this is not always the case and there is no clear evidence of a triggering or precipitating event. 

Although the June 2004 and October 2005 VA examiners suggest that the Veteran exhibited psychiatric symptomatology prior to service, during his adolescence, the objective evidence on file does not support such a finding.  As noted, the Veteran's psychiatric state was evaluated as normal on examinations in July 1979 and July 1983.  Consequently, the Veteran is presumed to have entered service in July 1979 in sound condition as it pertains to his mental health.  See 38 U.S.C.A. § 1132.  There is no objective medical evidence to rebut such presumption.

Thus, the Board finds that the July 2010 VA examiner's opinion is the most probative and persuasive evidence of record.  Unlike the other two VA examiners, this examiner was able to review the transcript of the Board hearing and the additional lay statements provided at that time.  The July 2010 examiner agreed with the other VA examiners and concluded that there is not enough evidence in the military medical record, including evidence of behavioral changes, that can lead to the conclusion that the claimed sexual assault was at least as likely as not to have occurred.  As such, previous diagnoses of PTSD are not based on a corroborated stressor and therefore the Veteran has failed to meet the DSM-IV criteria for a diagnosis of PTSD.  Unlike the other VA examiners, the July 2010 examiner opined that the evidence is clear that more than likely the Veteran's currently diagnosed psychosis, schizoaffective disorder, had its onset during active duty service around the time of the alleged sexual assault.  Although it was not until February 2005 that a diagnosis of schizoaffective disorder was rendered, subsequent VA treatment records reflect treatment for and a current diagnosis of schizoaffective disorder.  Under the circumstances, the Board finds that service connection is warranted for an acquired psychiatric disorder, specifically schizoaffective disorder.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As it is likely that the Veteran's schizoaffective disorder had its onset during active duty service, the Board finds that such disorder was incurred in service.  38 C.F.R. 3.303(d).  Service connection is therefore warranted on this basis. 

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date in January 2009 and again in June 2009.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Service connection is warranted for an acquired psychiatric disorder, specifically schizoaffective disorder.  The appeal is granted.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


